 

Exhibit 10.1

  



ENGAGEMENT AGREEMENT

 

AGREEMENT entered into as of the 20th day of August 2015 by and between Walker
Digital, LLC, a Delaware LLC with principal offices at 2 High Ridge Park,
Stamford, CT 06905 (“Digital”), and Walker Innovation Inc., a Delaware
corporation having its principal offices at 2 High Ridge Park, Stamford, CT
06905 (“Innovation”).

 

WITNESSETH:

 

WHEREAS, Innovation desires to provide and Digital desires to obtain from time
to time the right to utilize Innovation’s professionals to perform a variety of
consulting and programming services specified by Digital in connection with its
obligations to certain clients of Digital; and

 

WHEREAS, the parties intend that this Agreement shall constitute a basic
agreement the terms and conditions of which shall apply to each instrument which
incorporates this Agreement that is executed by Digital and accepted by
Innovation (each a “Work Order”).

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and the fees to be paid by Digital to Innovation under an applicable Work
Order, the parties hereto covenant and agree as follows:

 

1.            SERVICES

 

1.1          Services Provided. Innovation agrees to make available to Digital
under the terms and conditions of this Agreement and Work Orders Innovation’s
professionals to perform a variety of consulting and programming services
specified by Digital.

 

1.2          Work Orders.

 

(a)Terms Prevail. Each Work Order shall be governed by the terms and conditions
of this Agreement and the terms and conditions of the Work Order. In the event
of a conflict between the terms and conditions of this Agreement and the terms
and conditions of any Work Order, the terms and conditions of the Agreement
shall prevail unless expressly stated otherwise in such Work Order.    

(b)Contents of Work Orders. Each Work Order shall specify: (i) a fee for
consulting and programming services in connection with a specified project,
including reimbursable expenses, and (ii) the scope of work to be performed by
Innovation.

 

2.            PAYMENT

 

2.1          Invoices. Innovation shall invoice Digital for all services
provided to Digital and all taxes as provided herein. Except as otherwise set
forth in a Work Order, Digital shall pay each invoice within five (5) days
following its receipt thereof, except for those amounts, if any, under good
faith dispute. The parties shall promptly, but in any event within fifteen (15)
days, use commercially reasonable efforts to resolve each such good faith
dispute.

 



  

 

  

2.2          Taxes. Charges hereunder are exclusive of such taxes which are
levied or based on any charges payable under this Agreement for services
rendered hereunder other than taxes based upon Innovation’s net income. In
addition to all the charges specified in Section 2.1 above and as a separate
item, Digital shall pay for all such taxes. Notwithstanding the foregoing, to
the extent that Digital has a liability for state or local sales and use tax
applicable to the charges hereunder, Innovation shall reimburse Digital for the
amount of such state and local sales and use tax.

 

2.3          Payment. If Digital fails to pay any charges within thirty (30)
days of the due date, Digital agrees that Innovation may, after providing
Digital with written notification, suspend or terminate this Agreement or any
Work Order or the delivery of services under this Agreement or any Work Order,
and shall have the right to invoice, and Digital will pay, a late payment charge
of 1.5% per month, but not in excess of the lawful maximum, on the unpaid
balance. In the event of any termination of a Work Order, Digital shall promptly
pay to Innovation all amounts due for the services rendered to the date of
termination.

 

3.            TERM

 

3.1          Term of Agreement. The term of this Agreement shall commence on the
date of execution of this Agreement and shall continue for three (3) years,
unless otherwise terminated as described herein. Notwithstanding the foregoing,
this Agreement shall continue to apply to all Work Orders that are in existence
as of the date of termination of this Agreement until such time as such Work
Orders are completed or are otherwise terminated in accordance with this
Agreement.

 

3.2          Termination of Work Orders. In addition to any other termination
right specified in this Agreement, either party shall have the right to
immediately terminate this Agreement and any Work Order in the event the
occurrence of any one of the following is not remedied within thirty (30) days
following receipt of written notice: (i) the other party neglects or fails to
perform or observe any of its obligations hereunder or pursuant to any other
Agreement with the terminating party, or (ii) if any assignment is made of the
other party’s business for the benefit of creditors, or if a petition in
bankruptcy is filed by or against the other party, or if a receiver, trustee in
bankruptcy or similar officer is appointed to take charge of all or part of its
property or if the other party is adjudicated a bankrupt.

 

4.            WARRANTIES, DISCLAIMERS AND LIMITATIONS OF LIABILITY

 

4.1          Warranty.

 

4.1.1      Innovation warrants and covenants to Digital that:

 

(a)the services to be provided under this Agreement will be performed by
qualified personnel, in all cases with the degree of skill, care, and diligence
ordinarily exercised by competent persons providing similar services in the
relevant jurisdiction, and at all times in good faith;    

(b)Innovation has obtained all licenses, permits, and approvals necessary for
the performance of the services;    

(c)the provision of the services is not in violation of any such licenses,
permits, or approvals or in violation of any applicable law or regulation; and
   

(d)any materials developed or provided by Innovation pursuant to a Work Order
shall materially conform to Digital’s specifications.

 



 2 

 

 

4.2          Disclaimer. EXCEPT FOR THE LIMITED WARRANTY SET OUT IN SECTION 4.1
OF THIS AGREEMENT, INNOVATION DISCLAIMS ALL WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

4.3          Limitations of Liability. DIGITAL AGREES THAT INNOVATION’S
LIABILITY FOR DAMAGES, IF ANY, INCLUDING, BUT NOT LIMITED TO LIABILITY ARISING
OUT OF CONTRACT, NEGLIGENCE, AND STRICT LIABILITY IN TORT SHALL NOT EXCEED THE
CHARGES PAID OR PAYABLE BY DIGITAL UNDER THE APPLICABLE WORK ORDER UNDER WHICH
THE CLAIM AROSE.

 

4.4          Incidental and Consequential Damages. IN NO EVENT SHALL INNOVATION
BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, WHETHER OR NOT
THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED TO INNOVATION IN ADVANCE OR
COULD HAVE BEEN REASONABLY FORESEEN BY INNOVATION.

 

4.5          Exceptions. The limitations set forth in Sections 4.3 and 4.4 above
shall not apply to or in any way limit liability of Innovation with respect to:
(i) grossly negligent acts or omissions; (ii) willful misconduct; (iii) fraud;
and/or (iv) its warranties set forth in Sections 4.1.1(b) and 4.1.1(c).

 

5.            GENERAL

 

5.1          Independent Contractors. Each of the parties will act as an
independent contractor under the terms of this Agreement and neither is now, or
in the future, an agent or a legal representative of the other for any purpose.
Neither party has any right or authority to supervise or control the activities
of the other party’s employees in connection with the performance of this
Agreement or to bind it in any way. For the avoidance of doubt, Innovation shall
not, and is not authorized to, enter into contracts or agreements on behalf of
Digital or otherwise create obligations of Digital to third parties.

 

5.2          Digital Policies. Innovation agrees that it will at all times
comply with all reasonable policies of Digital regarding security, usage of
Digital equipment, facilities and personnel in effect from time to time.

 

5.3          Modification. This Agreement can only be modified by a written
agreement duly signed by the persons authorized to sign agreements on behalf of
Digital and Innovation, and variance from the terms or conditions of this
Agreement or any Work Order or other written notification from a single party
will be of no effect.

 

5.4          Severability of Provisions. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or be impaired thereby.

 



 3 

 

  

5.5          Choice of Law; Choice of Forum. This Agreement shall be construed
according to the laws (other than the laws on conflicts of laws) of the State of
New York. The parties hereto agree to accept the exclusive jurisdiction of the
courts of the State of New York, and those of the United States of America
situated in New York, for the adjudication of any dispute arising herefrom. The
parties hereby waive their right, if any, to have any dispute arising under this
Agreement determined by a jury proceeding.

 

5.6          Entire Agreement. This Agreement is the complete and exclusive
statement of the agreement between the parties as to the subject matter hereof
which supersedes all proposals or agreements, oral or written, and all other
communications between the parties related to the subject matter of this
Agreement.

 

5.7          Waivers. A waiver of a breach or default under this Agreement shall
not be a waiver of any other or subsequent breach or default. The failure or
delay by either party in enforcing compliance with any term or condition of this
Agreement shall not constitute a waiver of such term or condition unless such
term or condition is expressly waived in writing.

 

5.8          Captions. Captions contained in this Agreement are for reference
purposes only and do not constitute part of this Agreement.

 

5.9          Assignments. This Agreement and each party’s rights, duties, and
obligations under this Agreement are not transferable, delegable or assignable
by such party without the prior written consent of the other party. Any attempt
by a party to transfer, delegate or assign this Agreement or any of its rights,
duties or obligations under this Agreement without such prior consent is void.

 

5.10       Notices. All notices which are required to be given or submitted
pursuant to this Agreement shall be in writing and shall be hand delivered or
sent by certified mail or reputable overnight carrier (e.g., FedEx) return
receipt requested, to the address set forth herein or to such other address as
Digital or Innovation may from time to time designate and shall be deemed given
upon receipt.

 

5.11       Non-Use of Names and Marks. Each party agrees that it will not
directly or indirectly, without the prior written consent of the other, use for
the purposes of advertising, promotion, or publicity, or otherwise, the name of
the other party or any of its divisions, subsidiaries, affiliates, vendors or
customers, or any trademarks of the party other or of any of its divisions,
subsidiaries, affiliates, vendors or customers.

 

5.12       Force Majeure. Neither party shall not be deemed to have breached
this Agreement by reason of any delay or failure in its performance arising from
acts beyond its control. Such acts shall include, but will not be limited to:
act of God; act of war; riot; epidemic; fire; flood or other disaster; act of
government, including governmental regulations superimposed after the fact; air
traffic control caused delays, strike or lockout; communication line failure;
power failure; or failure of computer equipment, provided, that such party has
promptly informed the other party of such force majeure event upon the
occurrence thereof (including a reasonable estimate of the additional time
required for performance) and such party uses commercially reasonable efforts
and all due diligence to effect the required performance.

 

5.13       Authority. Each party represents that it has full power and authority
to enter into and perform this Agreement, and the person signing this Agreement
on behalf of it has been properly authorized and empowered to enter into this
Agreement.

 

5.14       Agreement Binding. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, executors, administrators,
successors and permitted assigns.

 

5.15       Survival. Any provision of this Agreement that contemplates
performance or observance by either party subsequent to any expiration or
termination of this Agreement shall survive any expiration or termination of
this Agreement and continue in full force and effect.

 



 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 



WALKER DIGITAL LLC   WALKER INNOVATION INC.       /s/ Jay Walker   /s Jonathan
Ellenthal (authorized signature)   (authorized signature)       Jay Walker  
Jonathan Ellenthal (name)   (name)       Chairman   Vice Chairman & CEO (title)
  (title)

 



 5 

